Citation Nr: 0215880	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs non-service connected death pension benefits.  

(The issue of entitlement to service connection for the cause 
of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1318 will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant's deceased spouse had recognized guerrilla 
service from March 1945 to November 1945.  He subsequently 
had Regular Philippine Army service from November 1945 to 
March 1946.  He died in June 1993.  The appellant is the 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appellant has made a claim for benefits under 38 U.S.C. § 
1318, although the veteran was not rated totally disabled for 
the statutory period.  The Board has imposed a temporary stay 
on the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106--are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of 38 U.S.C. § 1318 
claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.    

The case returns to the Board following remand to the RO in 
December 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  At the time of his death, the appellant's deceased spouse 
was not receiving or entitled to receive service-connected 
disability compensation. 

3.  The service department confirms that the appellant's 
deceased spouse had recognized guerrilla service from March 
1945 to November 1945 and subsequent Regular Philippine Army 
service from November 1945 to March 1946.  

4.  The appellant's deceased spouse did not have qualifying 
active service for purposes of the appellant's entitlement to 
VA non-service connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected death pension 
benefits is not established.  38 U.S.C.A. §§ 107(a), 1541 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 1999 denial letter, the May 1999 statement of the 
case, and supplemental statements of the case dated in 
January 2002 and July 2002, the RO provided the appellant and 
her representative with the applicable law and regulations 
and generally gave notice as to the evidence needed to 
substantiate her claim.  In addition, by letter dated in June 
2001, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence in support 
of the appeal.  The Board is satisfied that the RO has 
provided the appellant with all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to the duty to assist, the Board notes that the 
RO secured private records as authorized by the appellant.  
She also submitted additional records.  There is no 
indication that VA medical records exist or that there are 
other relevant records outstanding.  Otherwise, the Board 
emphasizes that the disposition of the claim is premised on 
satisfaction of legal criteria for entitlement to benefits.  
The appellant has provided some evidence as to service of her 
deceased spouse.  In addition, the record contains additional 
evidence from the service department.  The Board finds that 
there is no reasonable basis for affording the appellant 
additional assistance with the development of her claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the December 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Non-service-connected death pension is generally payable to a 
surviving spouse of a veteran who served for 90 days or more 
during a period of war or who received or was entitled to 
received service-connected disability compensation at the 
time of his death.  38 U.S.C.A. § 1541(a) (West 1991); 
38 C.F.R. § 3.3(b)(4) (2001).  Generally, a "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included for 
purposes of eligibility for designated VA benefits only.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).  

Considering the evidence of record, the Board finds that the 
appellant has no legal entitlement to VA non-service 
connected death pension benefits based on the service of her 
deceased spouse.  First, review of the claims folder reveals 
that he was not receiving or entitled to receive service-
connected disability compensation at that time of his death 
in June 1993.  Second, the Certification dated in January 
1997 from the Armed Forces of the Philippines, Office of the 
Adjutant General, submitted by the appellant in connection 
with this claim shows that her deceased spouse had recognized 
guerrilla service from March 1945 to November 1945, with 
apparent subsequent service with the Armed Forces of the 
Philippines.  The Board observes that the Certification is 
not a DD 214 or other original discharge document.  However, 
the service department verified in March 1962 that the 
appellant's deceased spouse had recognized guerrilla service 
from May 1945 to September 1945, with Regular Philippine Army 
service from November 1945 to March 1946.  This finding is 
binding on VA.  Spencer, 13 Vet. App. at 80.   

Recognized guerrilla service and Philippine Army service by 
her deceased spouse does not constitute active military, 
naval, or air service for purposes of establishing the 
appellant's entitlement to non-service connected death 
pension benefits.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2002); 38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. §§ 
3.1(d), 3.3(a)(3).  Therefore, under the law, the appellant 
has no basic eligibility to VA non-service connected death 
pension benefits.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to comment on the actual quality of the service 
rendered by her deceased spouse.  However, the Board's 
actions are bound by the applicable law and regulations as 
written and has no power to grant benefits not authorized by 
law.  38 U.S.C.A. § 7104(c).  


ORDER

Basic eligibility for VA non-service connected death pension 
benefits is denied. 



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

